                  Case 2:20-cr-00174-JCC Document 49 Filed 11/16/20 Page 1 of 2




                                                     THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9    UNITED STATES OF AMERICA,                          CASE NO. CR20-0174-JCC
10                           Plaintiff,                  MINUTE ORDER
11               v.

12    ERIC SHIBLEY,

13                           Defendant.
14

15          The following Minute Order is made by direction of the Court, the Honorable John C.
16   Coughenour, United States District Judge:
17          This matter comes before the Court following a status conference on November 16, 2020.
18   At the status conference counsel for Mr. Shibley suggested that Mr. Shibley may be experiencing
19   health issues that could affect when the Court should schedule trial. The Government agreed that
20   the Court may need to address Mr. Shibley’s health before scheduling trial. Accordingly, the
21   Court ORDERS the parties to brief what measures, if any, the Court should take to address Mr.
22   Shibley’s health. Mr. Shibley shall file his brief on Wednesday, November 18 and the
23   Government shall respond on Friday, November 20. No reply is necessary.
24          //
25          //
26          //


     MINUTE ORDER
     CR20-0174-JCC
     PAGE - 1
             Case 2:20-cr-00174-JCC Document 49 Filed 11/16/20 Page 2 of 2




 1         DATED this 16th day of November 2020.

 2                                                 William M. McCool
                                                   Clerk of Court
 3
                                                   s/Paula McNabb
 4
                                                   Deputy Clerk
 5

 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     MINUTE ORDER
     CR20-0174-JCC
     PAGE - 2
